 

FILED
UNITED STATES DISTRICT COURT July 12, 2019

 

 

 

EASTERN DISTRICT OF CALIFORNIA | o, -2x ysosimeicr count
EASTERN DISTB oFOF
C7

UNITED STATES OF AMERICA, Case No. 2:19-cr-00112-WBS
Plaintiff,
Vv. ORDER FOR RELEASE OF
PERSON IN CUSTODY
NERY A. MARTINEZ VASQUEZ,

Defendant.

 

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release NERY A. MARTINEZ
VASQUEZ , Case No. _2:19-cr-00112-WBS _ Charge_18 USC V 1594(b): 19 USC §
1589(a); 8 USC §§ 1324(a)(1)(A)(v) (I) and 1324 (a)(1)(B)(i) , from custody for the
following reasons:

Release on Personal Recognizance

 

xX Bail Posted in the Sum of $ 50,000.00 Cash and

 

 

Unsecured Appearance Bond $

 

Appearance Bond with 10% Deposit

Appearance Bond with Surety of all equity in the

properties located at 2914 Churn Creek Rd., Shasta
X Lake, CA and any additional equity in property located

at 4161 Front St., Shasta Lake, Ca. for a total sum of

$225,000.00.

Corporate Surety Bail Bond

(Other): Terms and conditions as stated on the record.
Defendant to be released at 9:00 AM on Monday, July

15, 2019 to USM to be delivered to PTS.
Issued at Sacramento, California on July 12, 2019 at G : I) pra .

By: Cay beo—

Magistrate Judge Carolyn K. Delaney
